MAINE	SUPREME	JUDICIAL	COURT	                                    Reporter	of	Decisions	
Decision:	 2018	ME	35	
Docket:	   Yor-16-558	
Argued:		  February	14,	2018	
Decided:	  March	15,	2018	
	
Panel:	    ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                        KITTERY	POINT	PARTNERS,	LLC	
                                     	
                                    	v.		
                                     	
                      BAYVIEW	LOAN	SERVICING,	LLC,	et	al.	
	
	
GORMAN,	J.	

	     [¶1]		Kittery	Point	Partners,	LLC	(KPP)	appeals	from	a	partial	summary	

judgment	entered	by	the	Superior	Court	(York	County,	Douglas,	J.)	in	favor	of	

Bayview	Loan	Servicing,	LLC	and	M&T	Mortgage	Corporation.		KPP	challenges	

the	 court’s	 grant	 of	 summary	 judgment	 in	 favor	 of	 Bayview	 and	 M&T	 and	

alleges	that	disputed	issues	of	material	fact	remain.		Because	we	conclude	that	

the	 judgment	 that	 KPP	 appeals	 from	 is	 not	 a	 final	 judgment,	 we	 dismiss	 the	

appeal	as	interlocutory	and	do	not	reach	the	merits.			

                                  I.		BACKGROUND	

      [¶2]	 	 This	 case	 concerns	 a	 property	 located	 in	 Kittery	 Point	 within	 the	

Town	 of	 Kittery.	 	 The	 individuals	 who	 previously	 owned	 the	 property	 (the	
2	

family)	deeded	title	to	it	to	KPP	in	2005.		KPP	executed	a	promissory	note	and	

mortgage	for	the	property,	and	those	were	assigned	to	Bayview	in	June	of	2005.			

         [¶3]		In	2008,	KPP	stopped	making	loan	payments	and	Bayview	instituted	

a	foreclosure	action	in	the	Superior	Court	(York	County).		In	February	of	2009,	

one	 of	 the	 family	 members,	 acting	 on	 behalf	 of	 KPP,	 signed	 a	 delinquency	

repayment	 agreement	 with	 Bayview.	 	 In	 the	 delinquency	 repayment	

agreement,	KPP	released	Bayview	from	“any	and	all	claims”	associated	with	the	

note	 and	 mortgage.	 	 Bayview	 voluntarily	 dismissed	 the	 foreclosure	 action	

pursuant	to	the	delinquency	repayment	agreement	in	April	of	2010.		M.R.	Civ.	P.	

41(a).			

         [¶4]		In	August	of	2011,	KPP	filed	a	complaint	against	Bayview,	M&T,1	and	

a	 third	 defendant—a	 former	 member	 of	 KPP—in	 the	 Superior	 Court	 (York	

County).	 	 The	 complaint	 sought	 a	 declaratory	 judgment	 that	 the	 promissory	

note	and	the	mortgage	securing	it	are	invalid	and	also	sought	the	recovery	of	

sums	paid	on	the	note.		Although	the	third	defendant	initially	responded	to	the	

complaint,	he	has	otherwise	been	nonresponsive	to	the	lawsuit.			

         [¶5]	 	 An	 extremely	 lengthy	 discovery	 process	 ensued.	 	 In	 February	 of	

2016,	 Bayview	 and	 M&T	 filed	 a	 motion	 for	 summary	 judgment,	 which	 KPP	


     1		At	some	point,	M&T	Mortgage	Corporation	allegedly	serviced	KPP’s	loan.	
                                                                                                             3	

opposed.	 	 After	 a	 hearing,	 the	 court	 ordered	 entry	 of	 a	 partial	 summary	

judgment	in	favor	of	Bayview	and	M&T	on	November	30,	2016.		In	its	order	the	

court	stated:		

        This	 judgment	 is	 final	 as	 to	 claims	 between	 plaintiff	 KPP	 and	
        defendants/counterclaimants	 Bayview	 Loan	 Servicing	 and	 M&T	
        Mortgage	Corporation.		There	is	no	just	reason	for	delay	in	entering	
        final	 judgment	 as	 to	those	 parties.	 	 To	 the	 extent	 that	 any	 claims	
        against	[the	third	defendant]	remain	unresolved,	the	adjudication	
        of	 those	 issues	 are	 not	 necessary	 to	 the	 resolution	 of	 claims	
        between	KPP	and	Bayview	and	M&T	and	do	not	prevent	the	entry	
        of	final	judgment.			
	
KPP	 timely	 appeals.2	 	 14	M.R.S.	 §	 1851	 (2017);	 M.R.	 App.	2(b)(3)	 (Tower	

2016).3	

                                            II.		DISCUSSION	

        [¶6]	 	 Absent	 an	 exception	 to	 the	 final	 judgment	 rule,	 a	 trial	 court’s	

decision	is	not	appealable	unless	it	resolves	all	claims	against	all	parties.		See	

Safety	Ins.	Grp.	v.	Dawson,	2015	ME	64,	¶	6,	116	A.3d	948;	Marquis	v.	Town	of	

Kennebunk,	2011	ME	128,	¶	12,	36	A.3d	861.		A	trial	court	can,	however,	certify	




   2		This	appeal	was	initially	set	for	argument	in	July	of	2017.		We	stayed	the	appeal	by	order	dated	

June	30,	2017,	because	KPP	had	filed	for	bankruptcy	protection.		After	an	order	from	the	United	States	
Bankruptcy	 Court	 for	 the	 District	 of	 Maine,	 In	 re	 Kittery	 Point	 Partners,	 LLC,	 Case	 No.	 17-20316	
(Bankr.	D.	Me.	Nov.	7,	2017),	we	lifted	the	stay,	permitting	this	appeal	to	move	forward.			
   3		The	Maine	Rules	of	Appellate	Procedure	were	restyled	and	are	effective	for	appeals	commenced	

on	or	after	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).		Because	KPP	filed	this	appeal	
before	September	1,	2017,	the	restyled	Maine	Rules	of	Appellate	Procedure	do	not	apply.			
4	

an	 order	 pursuant	 to	 Maine	 Rule	 of	 Civil	 Procedure	 54(b)(1)	 to	 permit	 the	

appeal	 of	 partial	 final	 judgments,	 and	 “[w]e	 review	 partial	 final	 judgment	

certifications	from	the	trial	court	for	an	abuse	of	discretion.”	Guidi	v.	Town	of	

Turner,	2004	ME	42,	¶¶	8,	10,	845	A.2d	1189.		

       [¶7]		The	court’s	November	30,	2016,	order	appears	to	be	a	certification	

of	a	partial	final	judgment	pursuant	to	Rule	54(b)(1)	because	it	purports	to	be	

final	as	to	the	claims	against	Bayview	and	M&T,	despite	the	outstanding	claims	

against	 the	 third	 defendant.	 	 M.R.	 Civ.	 P.	 54(b)(1).	 	 Rule	 54(b)(1)	 states,	 in	

pertinent	part:	

     [W]hen	 multiple	 parties	 are	 involved,	 the	 court	 may	 direct	 the	
     entry	of	a	final	judgment	as	to	one	or	more	but	fewer	than	all	of	the	
     claims	or	parties	only	upon	an	express	determination	that	there	is	
     no	just	reason	for	delay	and	upon	an	express	direction	for	the	entry	
     of	judgment.		In	the	absence	of	such	determination	and	direction,	
     any	order	or	other	form	of	decision,	however	designated,	.	.	.	which	
     adjudicates	 less	 than	 all	 the	 claims	 or	 the	 rights	 and	 liabilities	 of	
     less	than	all	the	parties	shall	not	terminate	the	action	as	to	any	of	
     the	claims	or	parties	.	.	.	.		
     	
Because	of	the	“strong	policy	against	piecemeal	review	of	litigation,”	Fleet	Nat’l	

Bank	v.	Gardiner	Hillside	Estates,	Inc.,	2002	ME	120,	¶	10,	802	A.2d	408,	“a	Rule	

54(b)(1)	 partial	 final	 judgment	 order	 should	 be	 entered	 only	 in	 limited	 and	

special	 circumstances,”	 Guidi,	 2004	 ME	 42,	 ¶	 9,	 845	 A.2d	 1189.	 	 To	 properly	

certify	a	partial	final	judgment,	“the	trial	court	must	make	specific	findings	and	
                                                                                                                 5	

a	 reasoned	 statement	 explaining	 the	 basis	 for	 its	 certification.”	 	 Id.	 	 “[T]here	

must	be	a	good	reason	for	immediate	certification,	and	the	court	must	explain	

with	particularity	why	it	finds	that	 no	just	reason	for	delay	 exists.”		Marquis,	

2011	 ME	 128,	 ¶	 12,	 36	 A.3d	 861	 (quotation	 marks	 omitted).	 	 The	 court’s	

findings	 and	 explanation	 “must	 be	 more	 than	 a	 summary	 recitation	 of	 the	

provisions	of	M.R.	Civ.	P.	54(b)(1).”		Guidi,	2004	ME	42,	¶	9,	845	A.2d	1189.			

        [¶8]		Here,	the	court’s	order	contains	no	specific	findings	about	and	does	

not	adequately	explain	the	basis	for	its	certification,	and	its	“statement	amounts	

to	a	summary	recitation	of	the	provisions	of	Rule	54(b)(1).”		Id.	¶	10.		Neither	

party	requested	that	the	court	provide	a	more	robust	explanation	of	its	order,	

and	 in	 the	 absence	 of	 specific	 findings	 or	 an	 adequate	 explanation	 for	 its	

reasoning,	“we	are	unable	to	determine	whether	the	facts	of	this	case	constitute	

such	an	unusual	circumstance	that	the	merits	of	an	interlocutory	appeal	should	

be	considered	before	all	pending	claims	are	resolved.”4		Id.		We,	therefore,	must	

dismiss	the	appeal.		


   4	 	 We	 note	 that	 “even	 an	 order	 with	 proper	 findings,	 supporting	 a	 certification	 of	 partial	 final	

judgment	pursuant	to	M.R.	Civ.	P.	54(b)(1),	will	not	assure	that	we	will	reach	the	merits	of	an	appeal.”		
Guidi	v.	Town	of	Turner,	2004	ME	42,	¶	12,	845	A.2d	1189.		“When	deciding	whether	the	trial	court	
correctly	certified	a	partial	final	judgment,	we	consider	the	following	factors:	

    •   The	relationship	of	the	adjudicated	and	unadjudicated	claims;	

    •   The	possibility	that	the	need	for	review	may	be	mooted	by	future	developments	in	the	trial	
        court;		
6	

         The	entry	is:	

         	        	         Appeal	dismissed.			

	      	     	      	     	     	
	
Clifford	H.	Ruprecht,	Esq.	(orally),	Roach,	Hewitt,	Ruprecht,	Sanchez	&	Bischoff,	
P.C.,	Portland,	for	appellant	Kittery	Point	Partners,	LLC	
	
Andrew	 W.	 Sparks,	 Esq.	 (orally),	 and	 Misha	 C.	 Pride,	 Esq.,	 Drummond	 &	
Drummond,	LLP,	Portland,	for	appellee	Bayview	Loan	Servicing,	LLC	
	
		
York	County	Superior	Court	docket	number	CV-2011-177	
FOR	CLERK	REFERENCE	ONLY	




     •   The	chance	that	the	same	issues	will	be	presented	to	us	more	than	once;	

     •   The	extent	to	which	an	immediate	appeal	might	expedite	or	delay	the	trial	court’s	work;		

     •   The	nature	of	the	legal	questions	presented	as	close	or	clear;	

     •   The	economic	effects	of	both	the	appeal	and	any	delays	on	all	of	the	parties,	including	the	
         parties	to	the	appeal	and	other	parties	awaiting	adjudication	of	unresolved	claims;	and		

     •   Miscellaneous	factors	such	as	solvency	considerations,	the	res	judicata	or	collateral	estoppel	
         effect	of	a	final	judgment	and	the	like.”	

McClare	v.	Rocha,	2014	ME	4,	¶	8	n.1,	86	A.3d	22.